Citation Nr: 0618749	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  02-04 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left foot disorder, 
characterized as pes cavus or club foot deformity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 17, 1974 to November 22, 1974.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In August 2002 the Board remanded the case to 
the RO for a videoconference hearing before a Veterans Law 
Judge.  The veteran subsequently clarified that what she 
actually sought was a videoconference hearing before a 
Decision Review Officer (DRO) at the RO.  Such hearing was 
held; a transcript has been associated with the claims file.  
In March 2004 the Board again remanded the case for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2005, the Board sought an expert medical opinion 
from the Veteran's Health Administration (VHA) concerning 
whether the veteran's clubfoot disability underwent a 
permanent increase in severity during her military service.  
Such opinion was subsequently received by the Board and a 
copy was sent to the veteran, along with a letter asking her 
whether or not she wished to waive her right to initial RO 
(i.e. AOJ) review of the opinion or whether she wished to 
have her claim remanded for that initial review (See 
38 U.S.C.A. § 7104(a) and Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), which essentially require a waiver of initial RO 
review by the veteran before the Board can consider evidence 
received after an appeal has been certified).  In April 2006 
the veteran indicated that she did not wish to waive initial 
RO review of the opinion and that she wished to submit 
further medical evidence.   Consequently the claim must be 
remanded for initial AOJ/RO review of the VHA opinion.  This 
remand will also afford the veteran the opportunity to submit 
additional evidence.      
In addition, the Board notes that the veteran has not been 
provided the required notice as outlined by the Court of 
Appeals for Veteran's Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given 
appropriate notice regarding effective 
dates of awards and the criteria for 
rating clubfoot disability in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should allow the veteran a 
reasonable time to submit any additional 
pertinent medical evidence (advising her 
of the exact amount of time she will have 
to submit such evidence).  The RO should 
then review the VHA opinion, any 
additional evidence submitted, and any 
argument made by the veteran or her 
representative, and readjudicate the claim 
in light of such review.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  
   
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


